COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-361-CV
 
VILLAGE
AT ELDORADO/CMC, L.P., AND                              APPELLANTS
VILLAGE
AT ELDORADO/CMC GP, INC.                                                   
 
                                                   V.
 
5
ALARM DEVELOPMENTS, L.P.                                               APPELLEE
                                                                                                        
                                               ----------
             FROM
THE 158TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AUnopposed
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER
CURIAM
 
PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED:  November 21, 2007




[1]See Tex. R. App. P. 47.4.